DECISION AND JOURNAL ENTRY
This cause was heard upon the record in the trial court. Each error assigned has been reviewed and the following disposition is made:
Defendant, David Allen Woods, has appealed from the denial of his motion for judicial release. Because Defendant has attempted to appeal from an order that is not final within the meaning of R.C. 2505.02, this appeal is dismissed.
Defendant was indicted on one count of kidnapping, in violation of R.C. 2905.01(A)(4); and one count of rape, in violation of 2907.02(A)(1). On July 20, 1987, Defendant pled guilty to one count of attempted kidnapping and was sentenced accordingly. Defendant subsequently moved for judicial release. On August 9, 2000, the trial court denied Defendant's motion for shock probation, noting that Senate Bill 107 amended the provisions of R.C. 2929.20 which applies only to offenses committed after July 1, 1996. Defendant timely appealed and has raised one assignment of error for review.
                           ASSIGNMENT OF ERROR  The trial court incorrectly ruled that amended Ohio Revised Code Section 2929.20 only applies to offenders incarcerated for crimes committed after July 1, 1996.
This court is required to raise jurisdictional issues involving final appealable orders sua sponte. In re Murray (1990), 52 Ohio St.3d 155,159, fn. 2; Whitaker-Merrell v. Geupel Co. (1972), 29 Ohio St.2d 184,186. The Supreme Court of Ohio held in State v. Coffman (2001),91 Ohio St.3d 125 that the denial of a motion for shock probation is never a final, appealable order. With the adoption of Senate Bill 2 and Senate Bill 269, judicial release replaced shock probation effective July 1, 1996. Accordingly, the denial of a motion for judicial release is not a final appealable order and, as a result, we must dismiss the instant appeal.
The Court finds that there were reasonable grounds for this appeal.
We order that a special mandate issue out of this Court, directing the Court of Common Pleas, County of Lorain, to carry this judgment into execution. A certified copy of this journal entry shall constitute the mandate, pursuant to App.R. 27.
Immediately upon the filing hereof, this document shall constitute the journal entry of judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the period for review shall begin to run. App.R. 22(E).
Costs taxed to Appellant.
Exceptions.
  ___________________________ LYNN C. SLABY
CARR, J., WHITMORE, J., CONCUR. *Page 551